Title: To Thomas Jefferson from Elizabeth Bampfield, 30 June 1805
From: Bampfield, Elizabeth,Bampfield, Serena A.
To: Jefferson, Thomas


                  
                     Bethlehem June 30th. 1805.
                  
                  In our present unhappy situation we apply for assistance to Mr. Jefferson.—Mama is in a very ill state of health which is entirely owing to the present disagreeable Accomadation which she is obliged to submit to—. Capt. Kennedy her agent has failed in a remittance she expected—and the opinion here being against her wishes or inclination. we wish to go on to Baltimore to Mrs. Cave that she may be near a friend but have not the means—Inclosed she sends you her Note hoping you will render her that favor, which should it not be returned on demand she will as soon as the Season admits return home and be punctual in the payment of.
                  I enclose you one I have written to Governor M’Kean which Mama submits to your discretion fearing to cause any quarrels—& begs that some friend of Judge Johnsons may interfere but not himself If ’tis necessary she begs you will call on her in Judge Johnsons favour—And the Letter need not be sent unless you think proper to do so—
                  You will I trust excuse our presumption as we are here friendless and unprotected—We are very respectfully yours.
                  
                     Elizabeth G. Bampfield 
                     
                     and S A Bampfield 
                     
                  
               